DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed August 2, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicants election of the species of miR-16-1-3p is reiterated for the record.
Claims 25-26 and 33-52 are currently pending. 
Claims 26, 42-46, and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022.
The claims have been examined to the extent that the claims read on the elected miRNA (miR-16-1-3p). The additionally recited miRNAs have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
 
Priority
3.	The effective filing date of the Application is considered to be 12/12/2018 which is the filing date of JP2018-248924.

Declaration Under 37 CFR 1.130(a)
4.	The declaration under 37 CFR 1.130(a) filed August 2, 2022 is insufficient to overcome the rejections based upon the prior art of Yasui (Sci Adv 2017; 3 e1701133).  A rule 130(a) declaration must show sufficient facts, in weight and character, to establish that the potential prior art disclosure is an inventor-originated disclosure.  If the declaration provides both (1) an unequivocal statement from one or more joint inventors that he/she/they invented the potential prior art subject matter and (2) a reasonable explanation of the presence of additional authors/inventors of the potential prior art subject matter then it will generally be acceptable unless there is evidence to the contrary (See MPEP 717.01(a)(1)). In the present situation there is no evidence explaining the involvement of the additional authors of the paper (Yanagida, Ito, Konakade, Naganawa, Nagashima, Shimada, Kaji, Nakamura, Thiodorus, He, Rahong, Kanai, Yukawa, Ochiya, Kawai).   


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25, 35-41, and 47-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between miR-16-1-3p and risk of lung cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exception the claims recite steps of “providing” a urine or urine extract obtained from a subject, “enriching” for miRNA in the urine or urine extract using a nanowire, and “determining” an amount of the miRNA in urine or urine extract. These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exception the claims recite steps of “providing” a urine or urine extract obtained from a subject, “enriching” for  miRNA in the urine or urine extract using a nanowire, and “determining” an amount of the miRNA in urine or urine extract. These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The following prior arts demonstrates the well understood, routine, conventional nature of additional elements:
(i) Takeshita (MicroTAS 2015 - 19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Chemical and Biological Microsystems Society, 10/2015. p. 1516-1518) teaches that they anchored zinc oxide nanowires (ZnO) in PDMS microchannel for high throughput capture of extracellular vesicles and microRNA extraction in them from body fluids. Using this device, we achieved vesicles capture from urine sample within 10 min, which is faster than using the conventional methods, such as precipitation kit or ultracentrifugation. And we demonstrated microRNA extraction from the captured vesicles. These results highlighted that we realized high throughput microRNA extraction from body fluid (abstract).
(ii) Yasui (MicroTAS 2016 - 20th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Chemical and Biological Microsystems Society, 10/2016. p. 108-109) teaches inorganic nanowires recently show their great promise for analyzing cells or intracellular components due to the nanowires feature of a stealth effect against cell surfaces.  Here we showed a novel usability of the nanowires to achieve an efficient capture of extracellular vesicles, which surfaces is similar to the cell surfaces, and early diagnosis based on the vesicles microRNAs. Our methodology could achieve extracellular vesicles capture in urine over 95% within 40 min, and detect cancer and type 2 diabetes related microRNAs from urine samples (abstract). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 101.   The Applicants argue that the claim recites additional limitations that when considered as a combination are unconventional steps that are more than a mere instruction to “apply” the exception by using well-understood, routine or conventional techniques in the field, for at least the reason that a nanowire is not routinely or conventionally used to enrich miRNA from a urine sample or a urine extract. 
This argument has been fully considered but is not persuasive. The rejection has been modified to address the claims as amended.  The rejection cites to the prior arts of Takeshita and Yasui.  Both of the cited prior arts demonstrate that it was known in the art that nanowires could be used to enrich for miRNA in urine samples. The rejection is maintained. 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 25, 35-41, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (Sci Adv 2017; 3 e1701133) in view of Croce (US 2008/0306017 Pub 12/11/2008). 
Regarding Claim 25 Yasui teaches the analysis of miRNAs within urine extracellular vehicles (EVs).  Yasui teaches that they compared the level of miRNAs within urine EVs obtained from patients with lung cancer and patients without cancer. Yasui teaches that microarray analysis was used to determine miRNA expression. Yasui teaches that miR-16-1-3p is overexpressed within urine EVs obtained from patients with lung cancer (abstract, page 3, col 1, Fig 5, and Table 2).  Further Yasui demonstrates that EV encapsulated miRNAs can be enriched from urine samples using a nanowire anchored microfluidic device (abstract, page 15, col 1-2). Thus Yasui teaches a method comprising: providing a urine or a urine extract obtained from a subject; enriching for miRNA comprising miR-16-1-3p from the urine or the urine extract obtained from the subject using a nanowire; and determining an amount of miR-16-1-3p in the urine or the urine extract obtained from the subject.  
Regarding Claims 35-37 Yasui teaches that they prepared ZnO/Al2O3 core-shell nanowires by covering the ZnO nanowires with about a 10-nm-thick Al2O3 layer (page 4, col 2). Thus Yasui teaches that the core of the nanowire comprises the ZnO and a shell of the nanowire comprises the Al2O3.
Regarding Claims 38 and 39 Yasui teaches that EV encapsulated miRNAs were enriched from urine samples using a nanowire anchored microfluidic device (page 15, col 1-2). Yasui teaches that the nanowire device could also collect exosomes and micro vesicles (page 6, col 2).  
Regarding Claim 40 Yasui teaches extracting miRNA from the extracellular vesicles collected on the nanowire (page 15, col 1).
Regarding Claim 41 Yasui teaches that they compared the level of miRNAs within urine EVs obtained from patients with lung cancer and patients without cancer. Yasui teaches that miR-16-1-3p is overexpressed within urine EVs obtained from patients with lung cancer (abstract, page 3, col 1, Fig 5, and Table 2).  Thus, Yasui teaches a method wherein the 
predetermined amount of miR-16-1-3p comprises an amount of miR-16-1-3p in a urine or a urine extract obtained from a subject that does not exhibit the lung cancer.
Regarding Claims 47-50 Yasui teaches they have demonstrated that their nanowire-anchored microfluidic device, which had bonding of the nanowire-embedded PDMS and the microfluidic herringbone-structured PDMS substrates, could achieve higher efficiency for in situ extraction of urine EV–encapsulated miRNAs compared to the most popular conventional method of ultracentrifugation (page 14, col 2).
Regarding Claim 51 Yasui teaches that they compared the level of miRNAs within urine EVs obtained from patients with lung cancer and patients without cancer (abstract, page 3, col 1, Fig 5, and Table 2). The patients without cancer have been interpreted as healthy. 
Yasui does not teach a method wherein the urine or urine extract is obtained from a subject suspected of having a risk of lung cancer.  Yasui does not teach if the amount of miR-16-1-3p is greater than a predetermined amount of miR-16-1-3p the subject has the risk of lung cancer. 
However, Croce teaches a method wherein total RNA from a sample from a subject suspected of having a cancer (e.g., lung cancer) is quantitatively reverse transcribed to provide a set of labeled target oligodeoxynucleotides complementary to the RNA in the sample. The target oligodeoxynucleotides are then hybridized to a microarray comprising miRNA-specific probe oligonucleotides to provide a hybridization profile for the sample. The result is a hybridization profile for the sample representing the expression pattern of miRNA in the sample. The profile is compared to the hybridization profile generated from a normal, e.g., noncancerous, control sample. An alteration in the signal is indicative of the presence of, or propensity to develop, cancer in the subject (para 0058).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yasui by obtaining a urine sample from a subject suspected of having risk of lung cancer and enriching for and detecting miR-16-1-3p in the sample as suggested by Croce.  It is noted that Yasui teaches that miR-16-1-3p is overexpressed within urine EVs obtained from patients with lung cancer as compared to patients without cancer (abstract, page 3, col 1, Fig 5, and Table 2).  The skilled artisan would have found it obvious to try using the findings of Yasui to diagnose lung cancer in a patient suspected of having a risk of lung cancer. The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  


10.	Claims 25, 35-36, 38, 40-41, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Regulatory Toxicology and Pharmacology 78 (2016) pages 78-84) in view of Takeshita (MicroTAS 2015 - 19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Chemical and Biological Microsystems Society, 10/2015. p. 1516-1518).
Regarding Claim 25 Zhou teaches that they performed urinary miRNA expression analysis. In particular Zhou teaches the analysis of miR-16-1-3p (abstract, Table 1).  Thus Zhou teaches a method comprising providing a urine sample from a subject.   Any subject that has lungs is broadly interpreted as being a subject suspected of having a risk of lung cancer.  Zhou further teaches determining an amount of miR-16-1-3p in the urine sample.   While Zhou teaches steps (a) and (c) of the claimed method, Zhou does not teach a correlation between miR-16-1-3p and the risk of lung cancer.   However this art rejection is set forth because it teaches a broad interpretation of the claims which does not require such a correlation. Regarding the “wherein” clause, Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.
Claim 41 recites the limitation that “the predetermined amount of the at least one miRNA comprises an amount of the at least one miRNA in a urine or a urine extract obtained from a subject that does not exhibit the lung cancer”.  This limitation only modifies what is recited in the “wherein” clause of claim 25.  As discussed above the “wherein” clause does not limit the scope of claim 25. 
Claim 51 recites the limitation that “the predetermined amount of the at least one miRNA comprises an amount of the at least one miRNA in a urine or a urine extract obtained from a subject that is healthy”.  This limitation only modifies what is recited in the “wherein” clause of claim 25.  As discussed above the “wherein” clause does not limit the scope of claim 25. 



Zhou does not teach a method further comprising enriching for miRNA from the urine or the urinary extract obtained from the subject using a nanowire (clm 25). Zhou does not teach a method wherein the nanowire comprises ZnO (clms 35 and 36). Zhou does not teach that the enriching comprises collecting extracellular vesicles comprising miRNA from the urine or the urine extract on the nanowire (clm 38). Zhou does not teach a method further comprising extracting miRNA of the extracellular vesicles collected on the nanowire (clm 40).
However Takeshita teaches that they anchored zinc oxide nanowires (ZnO) in PDMS microchannel for high throughput capture of extracellular vesicles and microRNA extraction in them from body fluids. Using this device, we achieved vesicles capture from urine sample within 10 min, which is faster than using the conventional methods, such as precipitation kit or ultracentrifugation. And we demonstrated microRNA extraction from the captured vesicles. These results highlighted that we realized high throughput microRNA extraction from body fluid (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhou by enriching for miRNA (including miRNA present in EVs) in urine by contacting the urine with a nanowire comprising ZnO as suggested by Takeshita.  One of skill in the art would have been motivated to enrich for miRNA in urine using the nanowire of Takeshita because the reference teaches that using the device they achieved vesicles capture from urine sample within 10 min, which is faster than using the conventional methods, such as precipitation kit or ultracentrifugation.   Further it would have been obvious to have extracted miRNA from the EVs captured on the vesicles since Takeshita demonstrates microRNA can be extracted from the captured vesicles. 
Zhou does not teach a method wherein the nanowire is coupled to a substrate (clm 47).  Zhou does not teach a method wherein the substrate is part of a microfluidic device (clm 48). Zhou does not teach a method wherein the nanowire is embedded in the substrate (clm 49). Zhou does not teach a method wherein the substrate comprises polydimethylsiloxane (PDMS) (clm 50). 
However Takeshita teaches that they anchored zinc oxide nanowires (ZnO) in PDMS microchannel for high throughput capture of extracellular vesicles and microRNA extraction in them from body fluids. Using this device, we achieved vesicles capture from urine sample within 10 min, which is faster than using the conventional methods, such as precipitation kit or ultracentrifugation. And we demonstrated microRNA extraction from the captured vesicles. These results highlighted that we realized high throughput microRNA extraction from body fluid (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhou by using a nanowire in a PDMS microchannel as suggested by Takeshita.  One of skill in the art would have been motivated to use a nanowire in a PDMS microchannel to enrich for EVs and microRNA because Takeshita teaches that using the device they achieved vesicles capture from urine sample within 10 min, which is faster than using the conventional methods, such as precipitation kit or ultracentrifugation.   

11.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Regulatory Toxicology and Pharmacology 78 (2016) pages 78-84) in view of Takeshita (MicroTAS 2015 - 19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Chemical and Biological Microsystems Society, 10/2015. p. 1516-1518) as applied to claims 25, and 35-36 above and in further view of Yasui (Sci Adv 2017; 3 e1701133).
The teachings of Zhou and Takeshita are presented above.  
The combined references do not teach a method wherein a core of the nanowire comprises the ZnO and a shell of the nanowire comprises the Al2O3.
However Yasui teaches that they prepared ZnO/Al2O3 core-shell nanowires by covering the ZnO nanowires with about a 10-nm-thick Al2O3 layer (page 4, col 2). Thus Yasui teaches that the core of the nanowire comprises the ZnO and a shell of the nanowire comprises the Al2O3.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhou and Takeshita by using a nanowire that has a ZnO core and Al2O3 shell as suggested by Yasui.  One of skill in the art would have been motivated to use the nanowire of Yasui since the reference teaches that the nanowire was able to achieve highly efficient EV collection (page 4, col 2). 
 
12.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (Regulatory Toxicology and Pharmacology 78 (2016) pages 78-84) in view of Takeshita (MicroTAS 2015 - 19th International Conference on Miniaturized Systems for Chemistry and Life Sciences. Chemical and Biological Microsystems Society, 10/2015. p. 1516-1518) as applied to claims 25 and 38 above and in further view of Bryzgunova (PLOS One 2016 11(6) e0157566). 
The teachings of Zhou and Takeshita are presented above.  
The combined references do not teach a method wherein the extracellular vesicles comprises exosomes, microvesicles, or a combination thereof. 
However Bryzgunova teaches that they investigated the composition and content of extracellular vesicles found in the urine of healthy donors and prostate cancer patients. They obtained a total extracellular vesicles fraction and an exosome enriched fraction.  They determined that 95% and 90% of extracellular vesicles in healthy individuals and cancer patients, respectively, were exosomes (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhou and Takeshita by using a nanowire to enrich for exosomes as suggested by Bryzgunova.  One of skill in the art would have been motivated to enrich specifically for exosomes particularly since Bryzgunova teaches that 95% and 90% of extracellular vesicles in urine from healthy individuals and cancer patients, respectively, were exosomes (abstract).
	
Response To Arguments- 35 USC 102/103
13.	In the response the Applicants traversed the rejection based on the prior art of Yasui (Sci Adv 2017; 3 e1701133).   Applicant argue that they have submitted Declarations by Takao Yasui, Daiki Takeshita, and Yoshinobu Baba under 37 C.F.R. § 1.130(a). They argue that the subject matter cited in Yasui is attributed to the co-inventors (i.e., Takao Yasui, Daiki Takeshita, and Yoshinobu Baba) listed on the Application. Thus, the subject matter cited in Yasui does not qualify as prior art under 35 U.S.C. § 102(a)(1). 
	This argument has been fully considered.  The declaration is insufficient for the reasons cited above.  Yasui still qualifies as prior art and the rejections have been modified to address the claims as amended.  
The Applicants also traversed the rejections based on the combination of Zhou and Takeshita.  They argue that the combined references do not teach a subject that is suspected of having a risk of lung cancer.  They further argue that the combined references do not teach a method wherein if the amount of the at least one miRNA is greater than a predetermined amount
of the at least one miRNA, the subject has the risk of the lung cancer. 
These arguments have been fully considered but are not persuasive.  The claim language of “the subject is suspected of having a risk of lung cancer” is vague and general and does not meaningfully distinguish such subjects from other subjects in the general population. Thus, any subject having lungs has been interpreted as being a subject suspected of having a risk of lung cancer.  The claims recite “wherein if the amount of the at least one miRNA is greater than a predetermined amount of the at least one miRNA, the subject has the risk of the lung cancer”.  As discussed in the rejection claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed.  This rejection could be overcome by amending the claim to recite an active process step of requiring the correlation e.g., diagnosing the subject as having lung cancer when the amount of miR-16-1-3p in the urine or the urine extract is greater than a predetermined amount of miR-16-1-3p.  
The Applicants traversed the rejections based on the combination of Zhou, Takeshita, and Yasui.   They argue that the subject matter cited in Yasui does not qualify as prior art under 35 U.S.C. § 102(a)(1). 
This argument has been fully considered but is not persuasive for the reasons already discussed above. 
Finally, the Applicants traversed the rejections based on the combination of Zhou, Takeshita, and Bryzgunova.  Applicants argue that Takeshita and Bryzgunova do not cure the deficiencies of Zhou. 
This argument has been fully considered but is not persuasive.  The arguments regarding what is missing in Zhou have been fully addressed above.  The response to applicants’ arguments, as set forth above, applies equally to the present ground of rejection.  

Improper Markush Group
14. 	Claims 25, 35-41, and 47-51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush grouping:  at least one miRNA comprising miR-3163, miR-16- 1-3p, miR-424-3p, miR-558, miR-3127-5p or miR-4521.  The Markush group is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each miRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the miRNA comprise nucleotides. The fact that the miRNA comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with lung cancer. Accordingly, while the different miRNA are asserted to have the property of being correlated with lung cancer, they do not share a substantial structural similarity essential to this activity.
Further, the recited miRNA do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that miRNA behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNA possesses the common property of being correlated with lung cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
15.	In the response the Applicants traversed the improper Markush rejection. The Applicants argue that the Markush grouping of alternatives recited in claim 25 is proper, for at least the reason that (1) one skilled in the art would recognize that the micro ribonucleic acids (miRNAs) recited in claim 25 are members of a small nucleic acid class, for at least the reason that the miRNAs share similar structural features. For example, miRNAs have an average of 22 nucleotides in length; (2) one skilled in the art would also recognize that the miRNAs recited in claim 25 share a common function, for at least the reason that the miRNAs inhibit translation of messenger RNAs (mRNA). Thus, the Markush grouping of alternatives recited in claim 25 is proper. 
These arguments have been fully considered but are not persuasive.  The examiner does not agree that the makers share any substantial structural feature.  For example, consider the following claimed miRNAs: 
miR-3163

UAUAAAAUGAGGGCAGUAAGAC

miR-16-1-3p

CCAGUAUUAACUGUGCUGCUGA

miR-424-3p
 
CAAAACGUGAGGCGCUGCUAU
	
As shown above, while the miRNAs may all be ~22 bp long, they do not share any common sequence. The sequences, like all RNA sequences, are made up of the same four bases, but they do not share any significant similarity in the order in which those bases are arranged.  Thus the structures of the miRNAs are different. 
Further, the miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the recited miRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being useful for detecting lung cancer.
For these reasons, the miRNAs do NOT share a single structural similarity.
The Examiner agrees that the recited miRNAs have a common use.  The common use in the context of the claimed invention is that the miRNAs are useful for detecting risk of lung cancer.  However it is not sufficient that the members of a Markush group share only a common use.  They must further share a “single structural similarity”.  For the reasons discussed above, the claimed miRNAs do NOT share a “single structural similarity”. The rejection is maintained. 

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634